DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 5/20/2022 for application number 17/068,692. 
Claims 1, 3-8, 10-15, 17-23 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a set of visualizations, determining a score for each visualization in the set of visualizations, determining a subset of the visualizations based on the score, and providing a notification associated with the subset. Other than reciting generic computer components, the broadest reasonable interpretation of these limitations covers performing the limitations mentally. Determining a score associated with a change for a visualization, determining a subset of visualizations based on the scores, and displaying the results of the analysis, can be performed mentally with pencil and paper but for the recitation of generic computer components. Thus the limitations fall within the “Mental Processes” grouping of abstract ideas. See MPEP § 2106.04(a). This judicial exception is not integrated into a practical application because the additional elements – the generic computer components like a processor, machine readable medium, and client device – are mere instructions to implement the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer components do not amount to more than mere instructions to implement the abstract ideas on a computer, and only invokes the computer components as a tool to perform the mental process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 8, 10-11, 15, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (US 2020/0104775 A1) in view of Dang et al. (US 2021/0004704 A1).

In reference to claim 1, Chintalapati teaches a non-transitory machine-readable medium storing a program executable by at least one processing unit of a device (para. 0145), the program comprising sets of instructions for: providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20, provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device for the subset, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
However, Chintalapati does not teach calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising: a magnitude of change, a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores.
Dang teaches calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising (the Examiner notes the “or” alternative language at the end of the list of criteria – this limitation is interpreted as a plurality of criteria, at least one of which is chosen from the list): a magnitude of change (anomalous score is calculated based on the “magnitude of deviation”, as well as the number of anomalies over time, which is a plurality of factors, para. 0070), a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores (for a plurality of metrics that have the highest scores over a threshold, they are provided in an alert, para. 0083-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati and Dang before the earliest effective filing date, to modify the changes as disclosed by Chintalapati to include the criteria as taught by Dang.
One of ordinary skill in the art would have been motivated to modify the changes of Chintalapati to include the criteria of Dang because it can help determine anomalous outlier data (Dang, para. 0002-07).
In reference to claim 3, Chintalapati discloses the non-transitory machine-readable medium of claim 1, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to the client device with a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 4, Chintalapati discloses the non-transitory machine-readable medium of claim 3, wherein determining the particular visualization comprises determining the history of interactions comprises: determining a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

In reference to claim 8, Chintalapati discloses a method (para. 0003) comprising: providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20; provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
However, Chintalapati does not teach calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising: a magnitude of change, a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores.
Dang teaches calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising (the Examiner notes the “or” alternative language at the end of the list of criteria – this limitation is interpreted as a plurality of criteria, at least one of which is chosen from the list): a magnitude of change (anomalous score is calculated based on the “magnitude of deviation”, as well as the number of anomalies over time, which is a plurality of factors, para. 0070), a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores (for a plurality of metrics that have the highest scores over a threshold, they are provided in an alert, para. 0083-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati and Dang before the earliest effective filing date, to modify the changes as disclosed by Chintalapati to include the criteria as taught by Dang.
One of ordinary skill in the art would have been motivated to modify the changes of Chintalapati to include the criteria of Dang because it can help determine anomalous outlier data (Dang, para. 0002-07).
In reference to claim 10, Chintalapati discloses the method of claim 8, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to a client device a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 11, Chintalapati discloses the method of claim 10, wherein determining the particular visualization comprises determining the history of interactions includes a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

In reference to claim 15, Chintalapati discloses a system comprising: a set of processing units; and a non-transitory machine-readable medium storing instructions that when executed by at least one processing unit in the set of processing units cause the at least one processing unit to (para. 0003): providing a set of visualizations to a client device, the set of visualization associated with a user of the client device (determination of KPI associated with user, para. 0119-20; provided to client device, fig. 1, para. 0036-50); determining, for each visualization in the set of visualizations, a score associated with changes … in the visualization (changes in KPI are scored, para. 0127, 0132-36, 0138-42, 0004); determining a subset of the set of visualizations based on the set of scores; and providing notifications to the client device, the notifications indicating the data associated with the subset of the set of visualizations has changed (subset of the KPI with most significant changes are provided to the user, para. 0127, 0132-36, 0138-42, 0004).
However, Chintalapati does not teach calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising: a magnitude of change, a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores.
Dang teaches calculating a score for each visualization in the set of visualizations, wherein the score is based on a plurality of criteria, said plurality of criteria comprising (the Examiner notes the “or” alternative language at the end of the list of criteria – this limitation is interpreted as a plurality of criteria, at least one of which is chosen from the list): a magnitude of change (anomalous score is calculated based on the “magnitude of deviation”, as well as the number of anomalies over time, which is a plurality of factors, para. 0070), a type of change, a visualization style, a plurality of measures or dimensions, a count of a same key performance indicator (KPI) in other visualizations, or other visualizations to which the user is subscribed; determining a subset of the set of visualizations corresponding to a plurality of highest scores (for a plurality of metrics that have the highest scores over a threshold, they are provided in an alert, para. 0083-94).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati and Dang before the earliest effective filing date, to modify the changes as disclosed by Chintalapati to include the criteria as taught by Dang.
One of ordinary skill in the art would have been motivated to modify the changes of Chintalapati to include the criteria of Dang because it can help determine anomalous outlier data (Dang, para. 0002-07).
In reference to claim 17, Chintalapati discloses the system of claim 16, wherein the program further comprises sets of instructions for: determining a particular visualization based on a history of interactions with visualizations performed by the user, wherein the user is not subscribed to the particular visualization (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56); and providing to a client device a notification indicating the particular visualization as a suggestion for subscribing (suggestion to add is displayed, para. 0053-56, figs. 6-7).
In reference to claim 18, Chintalapati discloses the method of claim 17, wherein determining the history of interactions comprises: determining a number of views of the particular visualization by the user that is greater than a defined threshold number of views (if user frequently selects and views a second metric after viewing a first, the second metric is suggested after the user clicks on the first, para. 0047; in order to determine the pattern, the number of views of the first and second metric must at least be 1 view, para. 0047-50).

Claim 5, 7, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (US 2020/0104775 A1) in view of Dang et al. (US 2021/0004704 A1) as applied to claims 3, 10, and 17 above, and in further view of Kidron et al. (Pub. No. 2019/0220153).

In reference to claim 5, Chintalapati and Dang do not teach the non-transitory machine-readable medium of claim 3, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the non-transitory machine-readable medium of claim 3, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions comprises: determining interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).
In reference to claim 7, Chintalapati and Dang do not teach the non-transitory machine-readable medium of claim 3, wherein determining the visualization comprises: determining a set of users that are similar to the user; and determining the visualization is subscribed to by at least one user in the set of users.
Kidron teaches the non-transitory machine-readable medium of claim 3, wherein determining the particular visualization comprises: determining a set of users who are similar to the user; and determining the particular visualization is subscribed to by at least one user in the set of users (class of users is determined, and widget used by the class of users is suggested, para. 0029-30). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the similar user suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar user suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

In reference to claim 12, Chintalapati and Dang do not teach the method of claim 10, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the method of claim 10, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).
In reference to claim 14, Chintalapati and Dang do not teach the method of claim 10, wherein determining the visualization comprises: determining a set of users that are similar to the user; and determining the visualization is subscribed to by at least one user in the set of users.
Kidron teaches the method of claim 10, wherein determining the particular visualization comprises: determining a set of users who are similar to the user; and determining the particular visualization is subscribed to by at least one user in the set of users (class of users is determined, and widget used by the class of users is suggested, para. 0029-30). 
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the similar user suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar user suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

In reference to claim 19, Chintalapati and Dang do not teach the system of claim 17, wherein determining the visualization comprises: determining the history of interactions includes interactions with a particular visualization; and determining at least one entity of data used by the visualization is the same as an entity of data used by the particular visualization.
Kidron teaches the system of claim 17, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization (interactions with a particular widget is determined, para. 0027-29); and determining at least one entity of data used by the first visualization is the same as an entity of data used by the second visualization (based on the particular widget sharing a data value with a second widget, the second widget can be suggested, para. 0027-29).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the data entity suggestion as taught by Kidron.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the data entity suggestion of Kidron because it can help users more easily find relevant widgets for their dashboards (Kidron, para. 0012-17).

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (US 2020/0104775 A1) in view of Dang et al. (US 2021/0004704 A1) as applied to claims 3, 10, and 17 above, and in further view of Moore et al. (Pub. No. 2021/0243148).

In reference to claim 6, Chintalapati teaches the non-transitory machine-readable medium of claim 3, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Dang do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

In reference to claim 13, Chintalapati teaches the method of claim 10, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Dang do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

In reference to claim 20, Chintalapati teaches the system of claim 17, wherein the particular visualization is a first visualization, wherein determining the first visualization comprises: determining the history of interactions includes interactions with a second visualization … (a new visualization can be suggested based on the user’s historical interactions, para. 0047-51, 0053-56).
Chintalapati and Dang do not teach determining that a title of the visualization is similar to a title of the particular visualization.
Moore teaches determining that a title of the first visualization is similar to a title of the second visualization (suggestion based on title being similar, para. 0148).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Kidron before the earliest effective filing date, to modify the suggestion as disclosed by Chintalapati to include the title suggestion as taught by Moore.
One of ordinary skill in the art would have been motivated to modify the suggestions of Chintalapati to include the similar title of Moore because it can help users more find related items (Moore, para. 0148).

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chintalapati et al. (US 2020/0104775 A1) in view of Dang et al. (US 2021/0004704 A1) as applied to claims 1, 8, and 15 above, and in further view of Sriharsha (US 2021/0117868 A1).

In reference to claim 21, Chintalapati and Dang do not explicitly teach the non-transitory machine-readable medium of claim 1, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback.
Sriharsha teaches the non-transitory machine-readable medium of claim 1, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback (anomaly score for metric is calculated using weight sum of scores, the weights being determined by machine learning that changes the weights based on user feedback, para. 0884-86).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Sriharsha before the earliest effective filing date, to modify the score as disclosed by Chintalapati to include the weights as taught by Sriharsha.
One of ordinary skill in the art would have been motivated to modify the score of Chintalapati to include the weights of Sriharsha because it would allow the scores to adapt to user feedback (Sriharsha, para. 0886).
In reference to claim 22, Chintalapati and Dang do not explicitly teach the method of claim 8, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback.
Sriharsha teaches the method of claim 8, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback (anomaly score for metric is calculated using weight sum of scores, the weights being determined by machine learning that changes the weights based on user feedback, para. 0884-86).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Sriharsha before the earliest effective filing date, to modify the score as disclosed by Chintalapati to include the weights as taught by Sriharsha.
One of ordinary skill in the art would have been motivated to modify the score of Chintalapati to include the weights of Sriharsha because it would allow the scores to adapt to user feedback (Sriharsha, para. 0886).
In reference to claim 23, Chintalapati and Dang do not explicitly teach the system of claim 15, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback.
Sriharsha teaches the system of claim 15, wherein calculating a score for each visualization comprises: calculating a weighted sum of the scores for each criteria, wherein a weight for each criteria is based on a predictive model trained on user feedback (anomaly score for metric is calculated using weight sum of scores, the weights being determined by machine learning that changes the weights based on user feedback, para. 0884-86).
It would have been obvious to one of ordinary skill in art, having the teachings of Chintalapati, Dang, and Sriharsha before the earliest effective filing date, to modify the score as disclosed by Chintalapati to include the weights as taught by Sriharsha.
One of ordinary skill in the art would have been motivated to modify the score of Chintalapati to include the weights of Sriharsha because it would allow the scores to adapt to user feedback (Sriharsha, para. 0886).

Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see new reference Dang above.
Applicant's arguments with respect to the 101 rejection have been fully considered but they are not persuasive. Applicant primarily argues that the claims contain significantly more than an abstract idea, because (1) the score is calculated on a plurality of criteria, and (2) a notification is provided to a client device for a subset of visualizations. The Examiner respectfully disagrees. First, the claimed score calculation could be accomplished in the mind or on paper, and would only require basic arithmetic to calculate (see the disclosed calculations in para. 0044-46 in the specification as filed). For example, a user could trivially calculate a score based on a magnitude of change (simply the difference between the current and previous value) and a type of change (whether the change was up or down). Second, providing a notification to a client device merely invokes the computer as a tool to perform the mental process – the notification does not have to take any specific form. Providing the notification could be accomplished (for example) by a second user manually calling or emailing a first user on their client mobile device to tell them the results of the mental determination of the highest scoring subset of visualization. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nguyen, Goradia, Gosh, all of which teach general background on determining scores for visualizations and KPI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T CHIUSANO whose telephone number is (571)272-5231. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T CHIUSANO/Examiner, Art Unit 2174